DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 16/389,657 application filed 19 Apr 2019.  Examiner acknowledges the reply filed 03/25/2021, in which claims 17, 19, 20 and 25 were amended, claims 1-16 and 23-24 were previously canceled, and no claims were newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “receiving a top portion of the cassette into an upper portion of the cassette receiver upon rotation of the top portion of the cassette 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thoe (U.S. Pub. 2004/0106915 A1, hereinafter “Thoe”) in view of Briggs et al (U.S. Pub. 2004/0124157 A1, hereinafter “Briggs”).
Regarding claim 17, Thoe discloses a method of receiving a cassette to a console of a phacoemulsification system 10 (Fig. 1), comprising:
receiving a bottom portion of the cassette adjacent a lower portion of a cassette receiver 29 (Fig. 1) of the console; and
receiving a top portion of the cassette into an upper portion of the cassette receiver (i.e., the cassette is operatively coupled to the system 10 via a cassette receiving area, such that when the cassette is received correctly, that is, “right side up”, the bottom of the cassette is adjacent a lower portion of the receiver and the top of the cassette is adjacent an upper portion of the receiver.
It is noted that Thoe does not appear to disclose:
the bottom portion of the cassette is received upon a pre-alignment feature adjacent a lower portion of the cassette receiver of the console; and
the top portion of the cassette is received into an upper portion of the cassette receiver upon rotation of the top portion of the cassette into the upper portion of the cassette receiver about an axis running laterally along contact points between the cassette and the prealignment feature (interpreted to mean an axis extending at least partially between, and intersecting, contact points between the cassette and the pre-alignment feature).
Briggs discloses a console 1200 (Fig. 22) having a cassette receiving portion, shown in Figs. 22 and 25 to be the space where the cassette 1100 is received, the 
Briggs further discloses that thereafter, a downward force is applied to the top portion of the cassette (para [0207]), such that the top portion rotates about the rotational axis toward the cassette receiving portion, causing the top portion of the cassette to become aligned into ledge features 1231 to lock the cassette 1100 in place (para [0207]).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Thoe according to the teaching in Briggs, in order to facilitate secure, yet easy, clamping of the cassette into the cassette receiving portion and allow the cassette to resist upward and lateral forces that may occur (see Briggs at paras [0205] and [0207]).
Regarding claim 18, the combination of Thoe and Briggs discloses clamping the cassette into the cassette receiver following an aligned receiving of the bottom portion and an aligned receiving of the top portion (i.e., as explained above, Briggs discloses placing the cassette by first placing the cassette at an angle to the planar surface of the cassette receiving portion, aligning the cassette with pre-alignment features 1208 adjacent the lower portion of the cassette receiving portion, and thereafter, a downward force is applied to the top portion of the cassette (para [0207]), such that the top portion rotates about the rotational axis toward the cassette receiving portion, causing the top 
Regarding claim 19, it is noted that Thoe does not appear to disclose ejecting the cassette following the said receiving steps, wherein the cassette rests at least partially on the pre-alignment feature following said ejecting.
Briggs discloses that following the receiving steps and use of the cassette, the cassette is removed by opening the clamps 1203 and 1223 and lifting and sliding the tabs 1102 and 1103 of the cassette out of catches 1208 (see Briggs at para [0208]).
Accordingly, immediately after the clamps are opened, and before the cassette is lifted, the cassette rests at least partially on the pre-alignment features 1208.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Thoe according to the teaching in Briggs, in order to easily remove the cassette after the procedure is complete (see Briggs at para [0208]), in order to replace the cassette in anticipation of another procedure.
Regarding claims 20 and 21, it is noted that Thoe does not appear to disclose rejecting the cassette by the cassette receiver if either of the receiving steps is misaligned (best understood to mean that the cassette is misaligned following either of the receiving steps).
However, a skilled artisan would recognize that misaligning the cassette within the cassette receiving portion (e.g., not properly aligning the cassette with the prealignment features 1208) would likely result in misaligning the cassette within the ledge features 1231 at the top portion of the cassette receiver. Accordingly, at this stage the rotational clamps 1203 and 1223 would not rotate into the closed position to lock the 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Thoe according to the teaching in Briggs, resulting in rejecting the cassette when it is misaligned, in order to prevent the cassette from being used if it is not properly seated into the cassette receiver.
Regarding claim 22, the combination of Thoe and Briggs discloses clamping the cassette into the cassette receiver responsively to actuation of at least one alignment detection pin (e.g., rotational clamps 1203 and 1223 are interpreted to be pins that rotate into the closed position to lock the cassette 1100 in place; para [0207]).
Regarding claim 25, Thoe discloses a method of receiving a cassette to a console of a phacoemulsification system 10 (Fig. 1), comprising:
receiving a bottom portion of the cassette adjacent a lower portion of a cassette receiver 29 (Fig. 1) of the console; and
receiving a periphery of the cassette, i.e., a top periphery of the cassette, into the cassette receiver (i.e., the cassette is operatively coupled to the system 10 via a cassette receiving area, such that when the cassette is received correctly, that is, “right side up”, the bottom of the cassette is adjacent a lower portion of the receiver and the top periphery of the cassette is adjacent an upper portion of the receiver.
It is noted that Thoe does not appear to disclose:

the periphery of the cassette is received into the cassette receiver based on an alignment between the periphery of the cassette and the cassette receiver, wherein the alignment is guided by the pre-alignment feature.
Briggs discloses a console 1200 (Fig. 22) having a cassette receiving portion, shown in Figs. 22 and 25 to be the space where the cassette 1100 is received, the portion having a lower portion (proximal to assembly 1204/1205) and an upper periphery portion (proximal to pumps 1304/1305). Briggs discloses placing the cassette by first placing the cassette at an angle to the planar surface of the cassette receiving portion, aligning the cassette with pre-alignment features 1208 (Figs. 22, 25) adjacent the lower portion of the cassette receiving portion (para [0207]).
Briggs further discloses that thereafter, a downward force is applied to the top portion of the cassette (para [0207]), such that the top portion rotates about the rotational axis toward the cassette receiving portion, causing the upper periphery portion at the top of the cassette to become aligned into ledge features 1231 to lock the cassette 1100 in place (para [0207]). Accordingly, aligning the cassette with the prealignment features 1208 allows the upper periphery portion to be able to be aligned with the ledge features 1231.
A skilled artisan would have found it obvious at the time of the invention to modify the method of Thoe according to the teaching in Briggs, in order to facilitate secure, yet easy, clamping of the cassette into the cassette receiving portion and allow the cassette .

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.
Applicant argued that Briggs does not disclose rotating a top portion of the cassette 1100 about an axis which runs laterally along contact points between the cassette 1100 and a pre-alignment feature (interpreted to mean an axis extending at least partially between, and intersecting, contact points between the cassette and the pre-alignment feature). Applicant argued that Briggs does not disclose rotating the cassette 1100 (Remarks, pg. 7).
This argument is not found persuasive. Briggs discloses that when loading cassette 1100 onto deck 1200, the cassette 1100 is placed at an angle to the deck 1200. The cassette 1100 is then moved so that tabs 1102 and 1003 slidably insert into catches 1208, followed by application of downward force on the cassette 1100 to rotate the rotational clamps 1103 and 112 to the open position and allow the rear of the cassette to move downward to a position below ledges 1231 of the rotational clamps (see para [0207] of Briggs). 
Due to the cassette being placed initially at an angle to the deck 1200, it is understood that the cassette must be rotated intermediately before being subject to the above-disclosed downward force. This intermediate rotation is expected to occur about an angle running along contact points (i.e., where the cassette engages with the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
06/14/2021